Citation Nr: 1820052	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-25 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty, including from November 1969 to March 1970, August 1970 to April 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  


FINDING OF FACT

Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

Sleep apnea was not incurred in service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

During his October 2017 Board hearing, the Veteran claimed that his sleep apnea developed in service, evidenced by his loud snoring beginning during service, which worsened during his service.  He has also submitted some January 2015 lay statements, including from fellow service members who indicated that they had witnessed his loud snoring in service and from E.M.C. who reported knowing him for 40 years during which time he snored and had sleep problems.

Service treatment records are negative as to any complaints of, or treatment for, a sleep disorder.  

At the time of the Veteran's April 1990 retirement from service, the medical evidence of record is silent for any complaints of, treatment for, or symptoms related to sleep apnea.  The Veteran underwent a general VA examination in September 1990.  The VA examiner noted examination of the nose, hypopharynx, and larynx and found they were clear; the neck revealed no masses.  Although the examiner had evaluated the Veteran for numerous service connection claims at that time; sleep apnea was not claimed until September 2012.

A September 1995 history and physical from St. Joseph Hospital documented that the Veteran specifically denied shortness of breath, paroxysmal nocturnal dyspnea, and orthopnea.

A May 2014 VA initial evaluation documents that the Veteran reported having sleep apnea and that a study had been performed four years previously.  In December 2014, the Veteran received a sleep study from VA and was diagnosed with moderate mixed obstructive and central sleep apnea.  Although VA medical records document further treatment for the disorder, including for a CPAP machine, they do not include any medical etiology opinions.

In his July 2014 substantive appeal, the Veteran claimed that he had had a test right after he left service that was positive for sleep apnea, and another test at St. Joseph that also found sleep apnea.  The Board finds such report of evaluation in the 1990s as not credible, as it conflicts with his report in May 2014 to VA that he had a sleep study only four years previously and the report made during the October 2017 Board hearing.  Furthermore, the Veteran underwent VA examination in September 1990, months after his discharge, for numerous disorders, none of which were sleep apnea.  Indeed, the Board notes that the Veteran did not file a claim for sleep apnea until September 2012, approximately 20 years after this claimed diagnosis shortly after discharge, though he had already claimed service connection for multiple other disabilities during that time.  Regardless, the Veteran has never indicated that any of his medical providers have opined that his sleep apnea developed during service or due to service.  At most, a diagnosis after service would indicate that the disorder was first diagnosis after service, without a determination of cause.  The Board notes that during his September 1990 VA examination, the Veteran reported that in the five months following his discharge from service he had gained about 30 pounds.

The only competent medical opinion evidence of record is the June 2017 VA examination.  The VA examiner, after examination of the Veteran and consideration of the record, found that the sleep apnea was not due to service, finding no medical documentation or evidence in the record supportive of such a finding.  The VA examiner considered the lay statements of record, but explained that although lay evidence indicated snoring, snoring is a common complaint and does not indicate sleep apnea existed in service.  

To the extent that lay evidence has indicated that the Veteran snored in service and has a history of snoring, such evidence is not competent medical evidence as to the cause or diagnosis of sleep apnea.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a diagnosis of sleep apnea, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In this regard, a diagnosis of sleep apnea is made based on a sleep study and there is no indication that the Veteran or any of the lay statement providers has the requisite knowledge of administering or interpreting such test.

To the extent that the Veteran raised a claim for secondary service connection during the October 2017 Board hearing, the Board notes that such claim was made in a very general sense and did not identify the primary service-connected disability.  His representative indicated "the sleep apnea could have been secondary to something else."  Currently, he is service-connected for plantar fasciitis, bladder dysfunction, irritable bowel syndrome, degenerative disc disease, intervertebral disc syndrome of the sciatic nerves, tinnitus, bilateral hearing loss, hemorrhoids, acne scarring, erectile dysfunction, and scar status hemilaminectomy.  The Veteran has not indicated how he believes such service-connected disabilities may affect or cause his sleep apnea, other than possibly general back pain, and the service-connected disabilities are each of completely separate parts and systems of the body than the respiratory system.  A review of the VA examinations for his service-connected disabilities performed in conjunction with his TDIU claim (for which he has already been granted), as well as, other VA and private medical records, do not indicate any complaints regarding sleep apnea and the service-connected disabilities.  Furthermore, the Veteran's mere conclusory generalized lay statement that an unknown disability caused his sleep apnea is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that additional VA examination and/or opinion is not necessary to decide the claim.  

The June 2017 VA examiner's opinion is considered probative, as it is uncontroverted by any evidence of record, apart from the lay assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for sleep apnea is denied.  




ORDER

Service connection for sleep apnea is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


